                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

ANTHONY QUINN WILSON,                           )
                                                )
        Movant,                                 )
                                                )          NO. 1:17-cv-00042
v.                                              )
                                                )          JUDGE CAMPBELL
UNITED STATES OF AMERICA,                       )
                                                )
        Respondent.                             )


                                       MEMORANDUM

                                     I. INTRODUCTION

       Pending before the Court are Movant’s pro se Motion to Vacate, Set Aside or Correct

Sentence Under 28 U.S.C. § 2255 (Doc. No. 1); Movant’s counsel’s Amended Motion to Vacate,

Set Aside or Correct Under 28 U.S.C. § 2255 (Doc. No. 5); the Government’s Response (Doc. No.

6); and Movant’s Reply (Doc. No. 9). For the reasons set forth below, Movant’s Motions (Doc.

Nos. 1, 5) are DENIED, and this action is DISMISSED.

                       II. MOVANT’S CRIMINAL PROCEEDINGS

       On March 24, 2010, a federal grand jury indicted Movant in a four-count indictment.

(Criminal Case No. 1:10-cr-00003, Doc. No. 1). Counts One, Two and Three charged Movant

with distributing and possessing with intent to distribute a quantity of crack cocaine in violation

of 21 U.S.C. § 841(a)(1). Id. at 1-2. Count Four charged Movant with possessing with intent to

distribute five grams or more of crack cocaine in violation of 21 U.S.C. § 841(a)(1). Id. at 2. On

July 1, 2013, pursuant to the parties’ plea agreement under Fed. R. Crim. P. 11(c)(1)(C), Movant

pled guilty, before now-retired Judge William J. Haynes, Jr., to Count One of the indictment, in

exchange for which the Government agreed to dismiss Counts Two through Four. Id., Doc. Nos.
65-66, 81, and Doc. No. 97, at 2. Under the plea agreement, Movant agreed that he qualified as a

career offender under the Sentencing Guidelines, and the parties estimated Movant’s guideline

range to be 151 to 188 months of imprisonment. Id., Doc. No. 97, at 6-7. The parties ultimately

agreed to a sentence of 176 months of imprisonment. Id. at 8. Additionally, Movant agreed to

waive his right to appeal his sentence and the right to challenge his sentence imposed in any

collateral attack, including a motion filed under 28 U.S.C. § 2255 and/or § 2241. Id. at 10.

       Movant subsequently moved to withdraw his guilty plea, which was later denied. Id., Doc.

Nos. 71, 87, 88, 91, 93. Movant also filed pro se motions to withdraw and substitute his counsel,

Hershell D. Koger, who was the third defense counsel appointed to Movant. Id., Doc. Nos. 29-30,

40, 48, 69, 89. As a result, the Court appointed an additional counsel, James Kevin Cartwright, to

review the file and discuss with Movant the performance of Movant’s current counsel. Id., Doc.

Nos. 76-77; Doc No. 116, at 8-9. On February 28, 2014, the Court conducted a hearing regarding

Movant’s motions. Id., Doc. Nos. 91, 111. The Court denied Movant’s motions to withdraw and

substitute counsel, but, for sentencing purposes, allowed Koger to withdraw and for Cartwright to

continue representing Movant. Id., Doc. Nos. 86, 92; Doc. No. 111, at 14-15.

       At the April 20, 2015 sentencing hearing, the Court adopted the Presentence Investigation

Report (“PSR”), which reflected that Movant qualified as a career offender according to the

following prior Tennessee convictions: (1) a February 7, 2000 conviction for Possession of

Cocaine for Resale; (2) a February 14, 2001 conviction for Sale of Cocaine; (3) a separate February

14, 2001 conviction for Sale of Cocaine; and (4) a February 14, 2001 conviction for Possession of

Cocaine for Resale. Id., Doc. No. 103, at ¶ 22; Doc. No. 96; Doc. No. 99, at 1. Based upon the

PSR, the Court determined that Movant’s total offense level was 29, his criminal history category

was VI and his advisory guideline range was 151 to 188 months of imprisonment. Id., Doc. No.



                                                2
103, at ¶¶ 25, 58; Doc. No. 112, at 4; Doc. No. 99, at 1. The Court imposed the parties’ agreed-

upon sentence of 176 months. Doc. Nos. 98, 99, 112.

       Movant timely appealed the denial of his motion to withdraw the guilty plea. Id., Doc.

No. 100. On June 23, 2016, while Movant’s appeal was pending, the Supreme Court decided

Mathis v. United States, --U.S.--, 136 S. Ct. 2243 (2016). On June 30, 2016, the Sixth Circuit

denied Movant’s appeal. (Criminal Case No. 1:10-cr-00003, Doc. No. 117). Movant subsequently

filed a pro se motion to Recall the Mandate, arguing that the Supreme Court’s intervening decision

in Mathis called into question the correctness of his sentence. (Civil Case No. 1:17-cv-00042,

Doc. No. 1, at 14-15). On April 6, 2017, the Sixth Circuit denied the motion, noting that Movant’s

argument “plainly question[ed] the legality of his sentence” and should therefore be “properly

raised in a 28 U.S.C. § 2255 motion.” Id. at 15.

       On May 4, 2017, Movant filed his Motion to Vacate, Set Aside or Correct Sentence Under

28 U.S.C. § 2255. (Civil Case No. 1:17-cv-00042, Doc. No. 1). The Court appointed the Federal

Public Defender to represent Movant and to file an amended motion. (Doc. No. 2). On June 19,

2017, Movant’s counsel’s filed an Amended Motion to Vacate, Set Aside or Correct Under 28

U.S.C. § 2255. (Doc. No. 5). On January 24, 2018, this civil action was transferred to the

undersigned. (Doc. No. 10).

                                        III. ANALYSIS

A. Movant’s Claims

       In both his pro se Motion to Vacate and Amended Motion to Vacate, Movant contends that

under Mathis he was improperly sentenced as a career offender because his prior Tennessee

felonies categorically fail to qualify as predicate “controlled substance offenses” for the career

offender enhancement under the Sentencing Guidelines. Movant also contends in his amended



                                                   3
motion to vacate that his counsel was ineffective for failing to challenge, at sentencing, during plea

and sentencing negotiations, and on direct appeal, that Movant’s prior drug convictions should not

count as predicates to his classification as a career offender. In its response, the Government does

not address Movant’s Mathis claim on the merits, but argues that Movant waived his right to attack

his sentence pursuant to 28 U.S.C. § 2255 in an enforceable plea agreement. The Government

also argues that Movant failed to carry his burden of establishing an ineffective assistance of

counsel claim.

B. Section 2255 Proceedings

       Movant filed this action pursuant to 28 U.S.C. § 2255. Section 2255 provides a statutory

mechanism for challenging the imposition of a federal sentence:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a).

       To prevail on a Section 2255 motion, a movant “‘must demonstrate the existence of an

error of constitutional magnitude which had a substantial and injurious effect or influence on the

guilty plea or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005)

(quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors

are generally outside the scope of Section 2255 relief. United States v. Cofield, 233 F.3d 405, 407

(6th Cir. 2000). A movant can prevail on a Section 2255 motion alleging non-constitutional error

only by establishing a “fundamental defect which inherently results in a complete miscarriage of

justice, or an error so egregious that it amounts to a violation of due process.” Watson v. United



                                                  4
States, 165 F.3d 486, 488 (6th Cir. 1999) (quoting United States v. Ferguson, 918 F.2d 627, 630

(6th Cir. 1990) (internal quotation marks and additional citation omitted)).

       A Section 2255 motion is not a substitute for a direct appeal. Regalado v. United States,

334 F.3d 520, 528 (6th Cir. 2003). Consequently, as a general rule, any claims not raised on direct

appeal are procedurally defaulted and may not be raised on collateral review unless the movant

shows “(1) ‘cause’ excusing [the] procedural default, and (2) ‘actual prejudice’ resulting from the

errors,” United States v. Frady, 456 U.S. 152, 168 (1982), or demonstrates that he is “actually

innocent.” Bousley v. United States, 523 U.S. 614, 622 (1998) (citations omitted). A claim of

ineffective assistance of counsel is not subject to the procedural-default rule. Massaro v. United

States, 538 U.S. 500, 504 (2003). An ineffective-assistance claim may be raised in a collateral

proceeding under Section 2255, regardless of whether the movant could have raised the claim on

direct appeal. Id.

       If a factual dispute arises in a Section 2255 proceeding, the court is to hold an evidentiary

hearing to resolve the dispute. Ray v. United States, 721 F.3d 758, 761 (6th Cir. 2013). An

evidentiary hearing is not required, however, if the record conclusively shows that the movant is

not entitled to relief. 28 U.S.C. § 2255(b); Ray, 721 F.3d at 761; Arredondo v. United States, 178

F.3d 778, 782 (6th Cir. 1999). A hearing is also unnecessary “‘if the petitioner’s allegations cannot

be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.’” Monea v. United States, 914 F.3d 414, 422 (6th Cir.

2019) (quoting Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007)).

       Having carefully reviewed the record in Movant’s underlying criminal action, as well as

the filings in this action, the Court finds it unnecessary to hold an evidentiary hearing to resolve




                                                 5
Movant’s claims. The record conclusively establishes that Movant is not entitled to relief on his

claims for the reasons set forth herein.

C. Movant’s Mathis Claim

        Movant contends that, in light of Mathis, because his prior Tennessee drug convictions are

not categorically “controlled substance offenses” under the Sentencing Guidelines, he lacked the

necessary predicate convictions to qualify as a career offender under § 4B1.1 of the Sentencing

Guidelines. A defendant is properly designated a career offender under section 4B1.1(a) if:

        (1) the defendant was at least eighteen years old at the time the defendant
        committed the instant offense of conviction; (2) the instant offense of conviction is
        a felony that is either a crime of violence or a controlled substance offense; and (3)
        the defendant has at least two prior felony convictions of either a crime of violence
        or a controlled substance offense.

U.S.S.G. § 4B1.1(a).

        The Sentencing Guidelines define a “controlled substance offense” as:

        an offense under federal or state law, punishable by imprisonment for a term
        exceeding one year, that prohibits the manufacture, import, export, distribution, or
        dispensing of a controlled substance (or a counterfeit substance) or the possession
        of a controlled substance (or a counterfeit substance) with intent to manufacture,
        import, export, distribute, or dispense.

Id. § 4B1.2(b). 1

        To determine whether a prior conviction qualifies as a controlled substance offense under

§ 4B1.2, courts employ a “categorical approach,” under which sentencing courts compare the

statutory elements of the prior conviction, while ignoring the particular facts of that case, to the

elements of a controlled substance offense as defined in § 4B1.2(b). Mathis, 136 S. Ct. at 2248;

Descamps v. United States, 570 U.S. 254, 261 (2013); United States v. Johnson, 933 F.3d 540, 543



1
        Although an earlier version of the Sentencing Guidelines Manual was applied at Movant’s
sentencing, the “controlled substance offense” definition has not changed.


                                                  6
(6th Cir. 2019) (“When a statute sets out a single set of elements, the statute is indivisible, and

courts apply the categorical approach to the statute in its entirety.”). Courts “must presume that

the conviction ‘rested upon [nothing] more than the least of th[e] acts’ criminalized, and then

determine whether even those acts are encompassed by the generic federal offense.” Moncrieffe

v. Holder, 569 U.S. 184, 190-91 (2013) (citation omitted and alteration in original). If the statute

of conviction is broader than the generic offense, the statute cannot qualify as a predicate

conviction, regardless of the particular facts of the case. Mathis, 136 S. Ct. at 2248-49. However,

“there must be ‘a realistic probability, not a theoretical possibility, that the State would apply its

statute to conduct that falls outside the generic definition of a crime.’” Moncrieffe, 569 U.S. at

191 (citation omitted).

       Where the statute of conviction is “divisible,” that is, the statute “list[s] elements in the

alternative, and thereby define[s] multiple crimes,” courts may employ the “modified categorical

approach” to evaluate which of the alternative elements listed were integral to the offense of

conviction. Id. at 2249. The “modified categorical approach” serves solely “as a tool to identify

the elements of the crime of conviction when a statute’s disjunctive phrasing renders one (or more)

of them opaque,” and “[i]t is not to be repurposed as a technique for discovering whether a

defendant’s prior conviction, even though for a too-broad crime, rested on facts (or otherwise said,

involved means) that also could have satisfied the elements of a generic offense.” Id. at 2253-54

(citation and footnote omitted). In applying a “modified categorical approach,” “a sentencing court

may look to the ‘charging document, written plea agreement, transcript of plea colloquy, and any

explicit factual finding by the trial judge to which the defendant assented,’ in order to determine

whether the prior crime qualifies as a controlled substance offense.” United States v. Montanez,

442 F.3d 485, 489 (6th Cir. 2006) (quoting Shepard v. United States, 544 U.S. 13, 16 (2005));



                                                  7
United States v. Williams, 762 F. App’x 278, 282 (6th Cir.), cert. denied, 139 S. Ct. 2684 (2019).

Once the crime of conviction is determined, the court can then make the comparison of elements

required by the categorical approach. Mathis, 136 S. Ct. at 2249.

       In Mathis, the Supreme Court addressed “a Circuit split over whether [the Armed Career

Criminal Act’s] general rule--that a defendant’s crime of conviction can count as a predicate only

if its elements match those of a generic offense--gives way when a statute happens to list various

means by which a defendant can satisfy an element.” Id. at 2251. The Supreme Court answered

in the negative, holding that courts cannot use the “modified categorical approach” to determine

the specific means by which a defendant committed a crime. Id. at 2247-48, 2251, 2253-54. The

Supreme Court explained that the “first task for a sentencing court faced with an alternatively

phrased statute is . . . to determine whether its listed items are elements or means. If they are

elements, the court should . . . review the record materials to discover which of the enumerated

alternatives played a part in the defendant’s prior conviction, and then compare that element (along

with all others) to those of the generic crime.” Id. at 2256 (citation omitted). However, if they are

means, “the court has no call to decide which of the statutory alternatives was at issue in the earlier

prosecution,” and “the court may ask only whether the elements of the state crime and generic

offense make the requisite match.” Id. (emphasis in original); see Banks v. United States, 773 F.

App’x 814, 818 (6th Cir.), cert. denied, 140 S. Ct. 408 (2019) (citations omitted and emphasis in

original) (“Some statutes, however, will list only separate means . . . to commit a single crime . . .

. For these statutes, courts revert to the categorical approach by asking if the entire offense--

including the least forceful ‘means’ of violating it--falls within the elements clause.”).

       The Court understands Movant to contend that the Tennessee statute underlying his prior

convictions, Tennessee Annotated § 39-17-417(a)(4), under which he apparently concedes that he



                                                  8
was convicted, is not divisible. Section 39-17-417(a)(4) provides that it is an offense for a

defendant to knowingly “[p]ossess a controlled substance with intent to manufacture, deliver or

sell the controlled substance.” “‘Deliver’ or ‘delivery’ means the actual, constructive, or attempted

transfer from one person to another of a controlled substance, whether or not there is an agency

relationship.” Id., § 39-17-402(6). Movant essentially contends that the “least objectionable

conduct” under § 39-17-417(a)(4) includes “administering” 2 a controlled substance, which falls

within the scope of § 39-17-402(6)’s definition of “delivery,” but does not fall within the definition

of a “controlled substance offense” under § 4B1.2(b) of the Sentencing Guidelines.

          Movant argues that “‘delivery’ can be committed by ‘administering’ or ‘dispensing’ 3 a

controlled substance.” (Doc. No. 5, at 6). Movant argues, in essence, that because § 39-17-402(9)

defines “distribute” as “to deliver other than by administering or dispensing a controlled

substance,” the statute therefore implies that “administering” is a form of delivery. (Id.) Movant

further argues the following:

          Thus, under Tennessee law, the ‘least objectionable conduct’ contemplated under
          § 39-17-417(a)(4) is to possess with the intent to ‘administer’ a controlled
          substance. This plainly does not suffice to meet the definition of a ‘controlled
          substance offense’ under U.S.S.G. § 4B1.2(b). That definition requires an offense
          to prohibit ‘the manufacture, import, export, distribution, or dispensing of a
          controlled substance . . . with intent to manufacture, import, export, distribute, or
          dispense.’ This definition is considerably narrower than a Tennessee conviction,
          because the career offender definition does not encompass ‘administering’ a drug
          or ‘possessing with the intent to administer’ a drug. Accordingly, Mr. Wilson’s
          prior possession-with-intent felonies were categorically not ‘controlled substance
          offense’ under U.S.S.G. § 4B1.2.



2
          “‘Administer’ means the direct application of a controlled substance.” Tenn. Code. Ann. §39-17-
402(1).
3
       “‘Dispense’ means to deliver a controlled substance to an ultimate user or research subject by or
pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling,
or compounding necessary to prepare the substance for that delivery.” Tenn. Code Ann. § 39-17-402(7).


                                                      9
(Id. at 7.)

        The Sixth Circuit, in a subsequently vacated panel opinion, rejected this argument. See

United States v. Havis, 907 F.3d 439 (6th Cir. 2018), reh’g en banc granted, opinion vacated, 921

F.3d 628 (6th Cir. 2019), and on reh’g en banc, 927 F.3d 382 (6th Cir. 2019), reconsideration

denied, 929 F.3d 317 (6th Cir. 2019). 4 Although this decision was vacated, the defendant in that

case did not seek rehearing en banc on his “administering” argument, and the en banc Court did

not address that argument. See United States v. Havis, 927 F.3d at 384 n.2. In the vacated panel

opinion, the Sixth Circuit noted that the defendant argued “that under Tennessee law, delivery

encompasses any act of administering a drug, such that someone could be convicted of delivering

a drug by administering it in Tennessee in a manner that would not constitute ‘dispensing’ under

the Guidelines.” Havis, 907 F.3d at 447 (emphasis in original). The Court concluded that,

although the defendant articulated a plausible theory that the Tennessee statute covers a broader

range of conduct than the Guidelines, he failed to “show that it could realistically occur.” Id.; see

id. at 446 (citing Moncrieffe, 569 U.S. at 191 (“there must be ‘a realistic probability, not a

theoretical possibility, that the State would apply its statute to conduct that falls outside the generic

definition of a crime.’”) (citation omitted)). The Court stated:

        First, the plain text of Tennessee’s statute does not command [the defendant’s]
        interpretation. [The defendant] would have us infer that delivery under Tennessee
        law includes any type of administering a drug. He suggests that we draw this
        inference from Tennessee’s definition of “distribute,” which is “to deliver other
        than by administering or dispensing a controlled substance.” Tenn. Code. Ann. §
        39-17-402(9) (emphasis added). So, [the defendant] reasons, if one can deliver
        drugs other than by administering them (at least in the context of distributing),
        delivery must be the broader genus of administering’s species. But [the defendant]

4
        In the en banc Havis decision, the Sixth Circuit concluded that Tenn. Code Ann. § 39-17-417, in
particular subsection (a)(2), is broader than a generic controlled substance offense under the Sentencing
Guidelines because it also criminalizes “attempted” delivery of a controlled substance. See Havis, 927 F.3d
at 387. Here, Movant concedes that his conviction is under subsection (a)(4) of Tenn. Code Ann. § 39-17-
417.


                                                    10
       does not find much support for this argument in Tennessee’s separate definitions of
       “deliver” and “administer.” If every act of administering was a delivery, one would
       expect some sort of reference to administering in Tennessee’s definition of
       “deliver” or some reference to delivery in Tennessee’s separate definition of
       “administer.” There is none. Id. § 39-17-402(1), (6). And even if delivery includes
       some administering, [the defendant] also fails to explain why we would not read
       Tennessee’s definition of “deliver” to include administering drugs only to the extent
       specified in Tennessee’s definition of “dispense” (which happens to match that
       under federal law). Id. § 39-17-402(6)-(7); 21 U.S.C. § 802(10); see United States
       v. Stauffer Chem. Co., 684 F.2d 1174, 1186 (6th Cir. 1982) (“Different portions of
       the same statute should be read and interpreted consistently with each other,
       avoiding conflicts.”).

       Second, [the defendant] cites no cases showing that Tennessee actually charges
       delivery based on administering a drug in a manner that would not constitute
       dispensing it. And here again, several other circuits have rejected similar challenges
       on the same grounds. Thus, [the defendant’s] final argument is unavailing.

Id. (citations omitted and emphasis in original).

       In Whyte v. United States, No. 3:16-CV-02622, 2019 WL 2524095 (M.D. Tenn. June 19,

2019), Judge Trauger addressed a virtually identical argument as Movant’s and found the argument

unpersuasive, stating that Whyte had “not shown that an arrest and conviction for possession with

intent to administer in a form that does not also constitute dispensing would realistically occur or

ever has occurred in Tennessee.” Id. at *6 (emphasis in original). In doing so, the court relied on

the rationale in Havis, 907 F.3d at 447, which it noted was not disturbed at rehearing en banc. Id.

at *6-7; see Dubose v. United States, No. 116CV01250JDBJAY, 2020 WL 53561, at *2 n.6 (W.D.

Tenn. Jan. 3, 2020) (where the movant’s argument that “delivery” under Tenn. Code Ann. § 39-

17-417(a) was broader than the Guidelines’ definition of a controlled substance offense because it

included “administering” drugs, the district court noted that the panel in United States v. Havis,

907 F.3d 439 rejected the “administering” argument and “[t]hat portion of the panel decision was

not disturbed at rehearing en banc.”); Gamble v. United States, No. CV 16-02527, 2020 WL

475832, at *13 (W.D. Tenn. Jan. 29, 2020) (“Subsection (a)(4) [under Tenn. Code Ann. § 39-17-



                                                    11
417] does not criminalize attempted possession of a controlled substance and is not overbroad

under the categorical approach.”). Recently, the Sixth Circuit affirmed Judge Trauger’s opinion

in Whyte. See Whyte v. United States, No. 19-5682, 2020 U.S. App. Lexis 3526 (6th Cir. Feb. 5,

2020); see also United States v. Little, No. 19-5064, 2019 U.S. App. Lexis 31222, at *9 (6th Cir.

Oct. 18, 2019) (finding that a Tennessee conviction for “[u]nlawful possession of a controlled

substance with intent to sell, i.e., distribute, fits squarely within the guideline definition of a

controlled substance offense.”).

       Accordingly, based upon the rationale and case authority cited above, the Court concludes

that Movant’s Mathis claim is without merit as Movant’s prior drug convictions under Tenn. Code

Ann. § 39-17-417(a)(4) qualify him as a career offender and Mathis does not undermine his

classification or sentence.

D. Ineffective Assistance of Counsel Claim

        Movant contends, in essence, that he received ineffective assistance of counsel during plea

negotiations, at sentencing and on appeal because his counsel failed to object or argue under the

case law as it existed pre-Mathis that his convictions under Tenn. Code Ann. § 39-17-417(a)(4)

did not qualify as controlled substance offenses under § 4B1.2(b) of the Sentencing Guidelines.

       To establish ineffective assistance of counsel, the movant must demonstrate “that counsel’s

performance was deficient” and “that the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). If the movant fails to make either of these

showings, the ineffectiveness claim is defeated. Id. at 700. In Strickland, the Supreme Court

cautioned that “[j]udicial scrutiny of counsel’s performance must be highly deferential,” and must

avoid the “second-guess[ing of] counsel’s assistance . . . [, as] it is all too easy for a court,

examining counsel’s defense after it has proved unsuccessful, to conclude that a particular act or



                                                12
omission of counsel was unreasonable.” Id. at 689. In analyzing counsel’s performance, the court

must “indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id. Courts must “assess counsel’s performance based on

‘counsel’s perspective at the time,’ ‘considering all the circumstances,’ rather than ‘in the harsh

light of hindsight.’” Snider v. United States, 908 F.3d 183, 192 (6th Cir. 2018), cert. denied, 139

S. Ct. 1573 (2019) (citations omitted).

       To establish prejudice, the movant must demonstrate “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. A reasonable probability is “a probability sufficient to undermine

confidence in the outcome.” Id.

        At the time of Movant’s plea and sentencing (and for a period of time after Mathis), the

Sixth Circuit “had consistently ruled that Section 39-17-417 was categorically a controlled

substance offense.” Whyte, 2020 U.S. App. Lexis 3526, at *5 (citing United States v. Alexander,

686 F. App’x 326, 327-28 (6th Cir. 2017) and United States v. Douglas, 563 F. App’x 371, 377-78

(6th Cir. 214)); see also Franklin v. United States, No. 17-6519, 2018 WL 3064562, at *2 (6th Cir.

May 11, 2018) (stating that there was no reason that Mathis would change Sixth Circuit precedent

that had always treated a violation of § 39-17-417 as a categorical controlled substance offense

and holding that reasonable jurists could not disagree that the defendant’s conviction under section

39-17-417(a)(4) remained a predicate offense).

       At the time of Movant’s sentencing and when he filed his direct appeal, Mathis had not

been decided. The Sixth Circuit has “repeatedly held that counsel is not ineffective for failing to

predict developments in the law, unless they were clearly foreshadowed by existing decisions.”

Snider, 908 F.3d at 192 (collecting cases). Further, “[c]ounsel is not constitutionally ineffective



                                                 13
for failing to raise a meritless objection.” Whyte, 2020 U.S. App. Lexis 3526, at *5 (citing Coley

v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013)). Here, any argument that Movant’s convictions

under Tenn. Code Ann. § 39-17-417(a)(4) were not controlled substance offenses under U.S.S.G.

§ 4B1.2(b) would have been and still is meritless. Id. at *5-6; Little, 2019 U.S. App. Lexis 31222,

at *9. Thus, under these circumstances, counsel’s failure to argue, during plea and sentencing

negotiations or at anytime on appeal, that his convictions under § 39-17-417(a)(4) did not qualify

as career offender predicates was not deficient performance and did not prejudice Movant. Further,

even if counsel could or should have raised this argument during plea and sentencing negotiations

or on appeal, this argument is without merit and therefore would not have had any likelihood of

reducing Movant’s sentence. 5,6

                                          IV. CONCLUSION

        For the reasons set forth above, the Court concludes Movant’s request for Section 2255

relief is without merit. Accordingly, Movant’s motions to vacate are denied, and this action is

dismissed.

        If Movant gives timely notice of an appeal from the Court’s Memorandum and Order, such

notice shall be treated as an application for a certificate of appealability, 28 U.S.C. § 2253(c),




5
        In his reply, Movant incorrectly states that the Sixth Circuit did not issue its mandate on Movant’s
appeal until more than three months after Mathis was decided and that appellate counsel could “certainly
be charged with the failure to raise this issue on appeal.” (Doc. No. 9, at 4). Mathis was decided on June
23, 2016. 136 S. Ct. 2243. Movant’s appeal was denied June 30, 2016, and the mandate issued on July 26,
2016. (Criminal Case No. 1:10-cr-00003, Doc. Nos. 117-18). However, the Sixth Circuit denied Movant’s
pro se motion to Recall the Mandate, stating that Movant’s Mathis claim should be raised in a Section 2255
motion. (Civil Case No. 1:17-cv-00042, Doc. No. 1, at 14-15). In any event, as Movant’s Mathis claim is
without merit, Movant fails to show he suffered any prejudice.
6
        Given the Court’s determination that Movant’s claims are without merit, it is unnecessary to
consider the Government’s argument based on the waiver clause in the Plea Agreement.


                                                    14
which will not issue because Movant has failed to make a substantial showing of the denial of a

constitutional right. Castro v. United States, 310 F.3d 900 (6th Cir. 2002).

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                15
